Citation Nr: 0208924	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1980.

This appeal arises from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for asbestosis.  The veteran appealed this 
decision.

By letter of April 2002, the RO informed the veteran that he 
was scheduled to appear at his requested hearing before a 
traveling member of the Board of Veterans' Appeals (Board) in 
early June 2002.  However, the day before this hearing was 
scheduled it was canceled as the veteran was unable to attend 
due to his hospitalization.  There is no indication in the 
record that the veteran wished to reschedule this hearing.

The RO's April 1995 rating decision also denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), a psychiatric disability other than PTSD, and chronic 
obstructive pulmonary disease (COPD).  The veteran timely 
appealed these issues.  However, further development of the 
evidence is required regarding these matters.  Therefore, 
these issues will be the subject of a subsequent Board 
decision.  


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue of entitlement to service connection for asbestosis 
has been obtained.

2.  The preponderance of the medical evidence reveals that 
the veteran has never suffered with asbestosis.


CONCLUSION OF LAW

1.  The veteran does not suffer with asbestosis as a result 
of his military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001); 66 Fed.Reg. 45620, 45630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On his entrance examination conducted in July 1975 in 
preparation for military service, the veteran did not report 
any medical history of a pulmonary or respiratory disorder.  
His only reported significant medical history was an episode 
of mononucleosis in 1967.  On examination, his lungs and 
chest were normal.  No chest X-ray was performed.  The 
veteran was given another physical examination in January 
1976, but no findings were recorded regarding the veteran's 
chest and lungs.

The service medical records noted that in September 1977 the 
veteran complained of congestion, sore throat, difficulty 
swallowing, coughing with flecks of blood, and rhinitis.  The 
assessment was possible strep infection.  However, the 
following day it was noted that a throat culture was 
negative.  Two days later, the veteran was reported to be 
feeling better, but complained of ringing in his ears.

In May 1978, the veteran complained of a left ear ache, 
nausea, and general muscular ache.  The impression was 
"early" upper respiratory infection (URI).  In late May 
1978, the veteran complained of body aches, sore throat, 
chest and head congestion, and a cough that produced green 
phlegm and blood.  The assessment was upper respiratory tract 
infection and possible tonsillitis.  An outpatient record 
dated the following day noted similar complaints.  The 
initial examiner assessed URI.  Another examiner on the same 
date noted an impression of URI and tonsillitis.  

By mid-July 1978, the veteran continued to complain of an ear 
ache.  The impression was bilateral otitis media, and to 
rule-out tonsillitis.  In December 1978, the veteran claimed 
to have a severe cold.  Examination revealed a fever and 
severe edema in the throat. 

The veteran was given a separation examination in July 1979.  
He reported a medical history of bronchitis with URI every 
winter.  On examination, his lungs and chest were found to be 
normal.

In September 1994, the veteran filed a claim for service 
connection for residuals of his claimed exposure to asbestos.  
He asserted that he had been exposed to asbestos on board a 
U. S. Coast Guard ship in 1976 and 1977 while working as a 
deck hand.  He alleged that this exposure had resulted in 
lung damage and would shorten his life.  In his substantive 
appeal of February 1996, the veteran alleged that the pipes 
above his bunk on the U. S. Coast Guard ship had been wrapped 
in asbestos and that he would see particles of asbestos 
floating in the air.

VA medical records indicate that the veteran was hospitalized 
from March to April 1994, primarily for problems with 
substance abuse.  It was noted that on admission the veteran 
was discovered to be purified protein derivative (PPD) 
positive and a recent tuberculosis converter.  A previous 
test in 1990 or 1991 had been negative.  He noted a history 
of a chronic cough and spitting.  The veteran acknowledged 
that he smoked 1 to 2 packs of cigarettes a day and had a 
history of dust and smoke exposure from fires.  A chest X-ray 
showed no active disease and the heart and pulmonary vessels 
were unremarkable.  There was no infiltrate or plueral 
reaction.  It was reported that clinical work-up for 
tuberculosis was negative.  

The veteran was again hospitalized in connection for his 
substance abuse problems from August to November 1994.  He 
complained of a history of shortness of breath.  An 
examination of the veteran was reported to be essentially 
normal.  His chest X-ray was normal.  The discharge diagnoses 
included COPD.

In March 1995, the veteran was afforded a VA general medical 
examination.  He denied working with asbestos, but claimed he 
had been onboard a U. S. Coast Guard ship in 1976 to 1977 
that was known to have asbestos throughout the vessel.  The 
veteran claimed that he had been told during his 
hospitalization in 1994 that his chest X-rays had shown 
evidence or a suspicion of asbestosis.  He complained of 
shortness of breath with activity and a chronic/intermittent 
cough that produced sputum.  The veteran noted that he had 
been prescribed inhaler medication, but denied having any 
severe asthma attacks.  He acknowledged smoking one pack of 
cigarettes a day.  On examination, the veteran's chest was 
found to be clear.  A chest X-ray was reported to be normal.  
A pulmonary function test (PFT) was performed in April 1995.  
The impression was mild obstructive airway disease with a 
reversible component.  After reviewing the X-ray and PFT 
results, the examiner noted a diagnosis of a history of 
possible exposure to asbestos without radiologic evidence of 
asbestosis.

The veteran was given a VA pulmonary examination in May 1997.  
He indicated that he had experienced lung problems since 
childhood and had been treated for bronchitis.  The veteran 
alleged that he had been suspected of tuberculosis exposure 
during a VA hospitalization and his chest X-ray had revealed 
scarring on his lungs.  However, he noted that this 
hospitalization had ruled out the existence of tuberculosis.  
He reported that he had subsequently been diagnosed with 
COPD.  The veteran asserted that he had been treated for 
asthma and he had been given a prescribed inhaler.  He also 
noted that he had been treated for bronchitis once a year.  
His claimed asbestos exposure was onboard ship with the U. S. 
Coast Guard where there were pipes covered with asbestos in 
his sleeping compartment.  He denied ever having direct 
contact with asbestos while in service or being involved with 
the removal of asbestos or that any asbestos had been removed 
while he was onboard ship.  The veteran also acknowledged 
that he had been exposed to asbestos after his separation 
from the military when he worked as an automobile mechanic 
from 1980 to 1994.  He noted that he worked with disc brakes 
once a week where there was potential exposure to asbestos.  
In addition, he had intermittent dust and smoke exposure from 
1973 to 1980 when involved with agricultural and fire 
fighting work.  He complained of perennial nasal congestion, 
sneezing, and brown sputum for the past five years.  The 
veteran acknowledged that he smoked one pack of cigarettes a 
day.

On examination, the veteran's chest showed some mild sneezing 
with force expiration.  However, breath sounds were equal.  
There were no identified structural changes to the lungs.  
The diagnoses included COPD of an asthmatic type with a 
reversible component.  The examiner found that the veteran's 
tobacco addiction, chronic rhinitis, and gastroesophageal 
reflux contributed to the veteran's COPD.  The examiner 
commented that the degree of asbestos exposure was 
undetermined, but there was no X-ray evidence of asbestos 
exposure or residuals and no evidence of a restrictive 
disease.  Also diagnosed was a history of a positive PPD in 
1994, with no active disease identified.

A VA chest X-ray of May 1997 noted a normal heart and lungs.  
A PFT of June 1997 noted an impression of mild obstructive 
airway disease.

The veteran's private treatment records were received in 
April 2001.  An outpatient record of November 1998 noted his 
complaints of increased nasal congestion, productive cough, 
and hoarseness.  He claimed to have a history of COPD and 
admitted smoking 1 and 1/2 packs of cigarettes a day.  On 
examination, the lungs were hyperresonant in both bases with 
mild rhonchi in the upper anterior aspects.  However, there 
were no rales, rubs, or wheezes.  The assessment included 
bronchitis.  By October 1999, examination noted that the lung 
fields were clear.  A chest X-ray report of August 2000 noted 
that the veteran had been seen for complaints of shortness of 
breath.  The impression was normal chest X-ray.

In October 2000, an admission history indicated that the 
veteran was being seen after his incarceration.  He claimed 
that he would get shortness of breath, but this was 
controlled with the use of an inhaler.  A chest X-ray taken 
in November 1997 was reported to have been within normal 
limits.  He also claimed to have COPD.  The examination of 
his chest and lungs reported normal findings.  The diagnoses 
included a history of COPD.

A private hospitalization summary of February 2001 noted 
diagnoses that included COPD.  However, the treatment plan on 
this date indicated that the veteran had not experienced 
anymore problems with COPD since he had quit smoking.


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A (West Supp. 2001), 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  It is recognized by the Board that the provisions of 
38 U.S.C. § 5103A (duty to assist) did not become effective 
until the fall of 2000, however, these provisions were 
considered by the RO in its last supplemental statement of 
the case (SSOC) issued in December 2001.  Thus, VA did have 
the opportunity to apply these provisions to the current 
case.  VA also had the opportunity to apply the duty to 
assist provisions found at 38 U.S.C.A. § 5107(b) that existed 
prior to November 2000 as indicated in its statement of the 
case (SOC) issued in September 1995 and the SSOC of February 
1999.  Therefore, the development conducted by the RO in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 (West 1991) as well as the new provisions 
of 38 U.S.C.A. § 5103A (West Supp. 2001).  

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further RO 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).  As further development is not 
in order under the VCAA, further development under these 
regulations is also not required.

VA also has complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2).  This was specifically addressed 
in the SSOC of December 2001.  This SSOC informed the veteran 
of the provisions of the VCAA (38 C.F.R. § 3.159) and, in 
effect, of the actions he must take and the type of evidence 
required in order to establish his claim for service 
connection.  He was also effectively informed that VA would 
not complete any further actions regarding his claim for 
service connection for asbestosis.  In the SOC and subsequent 
SSOC's, VA specifically notified the veteran of the evidence 
that was considered regarding his claims for service 
connection for asbestosis.  Thus, the requirements of 
38 U.S.C.A. § 5103A(b)(2) have been met.  

The Board finds that all records pertinent to the claim of 
entitlement to service connection for asbestosis in the 
possession of the Federal government, that are pertinent to 
this claim, have been obtained, to include service medical 
records and VA medical records.  The veteran has identified 
the VA facility and physician which provided his medical care 
in recent years and these records were obtained.  The veteran 
has indicated that he has filed a claim for Social Security 
Administration (SSA) benefits, but specifically revealed that 
this benefit claim is based on his psychiatric disabilities.  
He has not alleged that there is any evidence in the SSA 
records that would corroborate that he currently suffers with 
asbestosis.  Thus, these records would not be pertinent to 
his claim regarding asbestosis.  By letter of November 2000, 
the RO requested that the veteran identify all private 
healthcare providers and submit the appropriate signed 
release forms.  This evidence was requested and received in 
April 2001.  As it appears that the medical reports from all 
identified private physicians are contained in the claims 
file; further development of this evidence is not called for 
under the appropriate laws and regulations.  Based on the 
above, further development of the medical evidence is not 
warranted under the provisions of 38 U.S.C.A. §§ 5107 or 
5103A.  

The veteran was provided with the opportunity to provide oral 
testimony before a traveling member of the Board in June 
2002, but canceled this hearing.  He has not requested that 
this hearing be rescheduled.  Finally, the veteran was 
afforded multiple VA compensation examinations in regards to 
his current claim for service connection.  The examiners have 
provided evidence/opinion on the veteran's current pulmonary 
disorders.  The examiner of May 1997 specifically referenced 
the veteran's medical history and that the claims file had 
been reviewed.  Therefore, these examinations are fully 
adequate for providing evidence regarding the existence and 
etiology of any current equilibrium disorder.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  See 
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The veteran has provided evidence that he was exposed to 
asbestosis both during and after his military service.  He 
has alleged that this exposure has resulted in asbestosis.  
While the veteran is competent to provide evidence on 
symptoms and injuries, he is not competent to provide 
evidence on diagnosis and etiology of a disorder.  This 
latter type of evidence requires the opinion of a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no evidence during service or afterwards of a 
medical diagnosis of asbestosis.  Even after multiple 
examinations, there is no medical opinion that has linked any 
of the veteran's pulmonary disorders with his claimed 
exposure to asbestosis.  All radiological studies of record 
have failed to indicate such a disorder and have in fact 
consistently found the lungs to be normal.  The veteran has 
alleged that such radiological evidence was obtained during 
his VA hospitalization in 1994.  As noted above, the VA 
radiological reports from these hospitalizations have not 
supported this claim and, in fact, refute the veteran's 
allegations.

Based on the above analysis, the Board finds that the 
preponderance of the medical evidence indicates that he at no 
time suffered with asbestosis, nor has any other pulmonary 
disorder been linked to his claimed asbestos exposure.  
Without competent evidence of a current disorder associated 
with exposure to asbestos, service connection for asbestosis 
must be denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the most probative evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.



		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

